Shulman, Judge.
Convicted of armed robbery, appellant directed his court-appointed counsel to enter an appeal. However, counsel has certified to this court that a conscientious examination of the entire *91record reveals no ground for appeal. In accordance with the dictates of Anders v. California, 386 U. S. 738 (87 SC 1396, 18 LE2d 493) (1966) and Bethay v. State, 237 Ga. 625 (229 SE2d 406) (1976), we have examined the record and find ourselves in agreement with counsel’s opinion that the appeal is wholly frivolous. No legal error appears and we find that a rational trier of fact could reasonably have found from the evidence adduced at trial proof of guilt of appellant beyond a reasonable doubt. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560). Appellant’s counsel has been granted permission to withdraw and appellant’s conviction is affirmed.
Decided June 26, 1980.
Hinton R. Pierce, for appellant.
Richard E. Allen, District Attorney, for appellee.

Judgment affirmed.


Quillian, P. J., and Carley, J., concur.